Citation Nr: 1542822	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  11-19 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an apportionment of the Veteran's VA compensation benefits for the appellant.  


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from February 1963 to February 1965.  The appellant in this case married the Veteran in October 1966.  As set forth in more detail below, as best the Board can discern from the available record, the Veteran and the appellant remain legally married but have lived separately for many years.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the appellant's claim for an apportionment of the Veteran's VA disability compensation.


FINDINGS OF FACT

1.  The appellant and the Veteran were married October 1966.

2.  The record indicates that the Veteran and the appellant have been living apart for many years, since at least March 1997.  

3.  There is no documentary evidence of record indicating that the marriage of the Veteran and the appellant has been legally dissolved.  

4.  Based on the available information currently of record, hardship on the appellant has not been demonstrated, nor has it been shown that the Veteran is not reasonably discharging his responsibility for her support.  



CONCLUSION OF LAW

The criteria for apportionment of the Veteran's VA compensation benefits on behalf of the appellant have not been met.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. 
§§ 3.450, 3.451, 3.452 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that the VCAA does not apply in this case, given the nature of the issue on appeal.  The VCAA applies only to claims for benefits filed under Chapter 51 of Title 38, United States Code.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004); Livesay v. Principi, 15 Vet. App. 165, 179 (2001)(en banc).  Apportionment, the matter at issue in this case, is governed by Chapter 53, United States Code, and involves a determination as to how existing benefits are paid.  Thus, the VCAA does not apply.  See also Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) (holding that the VCAA did not apply because the applicant "is not seeking benefits under Chapter 51, but, rather, is seeking a decision regarding how his benefits will be distributed under Chapter 55").

In any event, the Board notes that the appellant has been adequately advised of the applicable legal criteria and the information and evidence needed to substantiate her apportionment claim.  See e.g. VA letter of March 2010; June 2011 Statement of the Case.  

With respect to any duty to assist, the Board observes that pursuant to its April 2014 remand instructions, the RO twice sought to obtain additional information from both the Veteran and the appellant, including information regarding the current state of their marital status, information regarding the status of the Veteran's court ordered maintenance to the appellant, and updated financial information from both parties, including income, expenses, assets, and debts.  See June 2014 and October 2014 VA letters.  Neither the Veteran nor the appellant responded.  The Board observes that the June 2014 and October 2014 letters were sent to the appellant at her current address of record, but both were returned as undeliverable.  There is no alternate address of record for her.  See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (holding that a claimant has the duty to keep VA apprised of his whereabouts).  

It is well established that the duty to assist "is not always a one-way street.  If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In other words, if the appellant wished to demonstrate hardship or establish that the Veteran is not reasonably discharging his responsibility for her support for purposes of obtaining a portion of his VA compensation, she could only do so by cooperating with VA by providing the necessary information.  In this case, she has failed to do so.  Thus, any duty to assist, as it may be applied to an apportionment claim, was satisfied to the extent possible in light of the failure of the appellant to provide all of the necessary information.  Under these circumstances, the Board must proceed with consideration of the appeal based on the limited evidence of record.  

In April 2014, the Board remanded the matter for additional evidentiary development.  A review of the record shows that the RO has complied with all remand instructions, to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).


Analysis

A Veteran's VA benefits may be subject to apportionment "[i]f the veteran is not residing with his or her spouse."  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. 
§§ 3.450, 3.452 (2015); see also Marrero v. Gober, 14 Vet. App. 80, 81-82 (2000); Hall v. Brown, 5 Vet. App. 294 (1993).  In pertinent part, a "spouse" for VA purposes is defined as a person whose marriage to a Veteran is valid under the law of the place where the parties resided at the time of marriage or the law of the place where the parties resided when the right to benefits accrued.  See 38 U.S.C.A. 
§ 101(3); 38 C.F.R. §§ 3.1(j), 3.50 (2015).  Stated another way, upon legal dissolution of a marriage, the individual loses his or her status as a "spouse" and potential entitlement to an apportionment of a Veteran's VA disability compensation.  

In this case, the record on appeal contains a marriage certificate indicating that the appellant and the Veteran were married in October 1966.  Based on various applications for VA benefits from the Veteran received by VA since that time, he and the appellant remained married after that time, but had been living separately since at least March 1997.  See e.g. March 1997 VA Form 21-526; January 2002 and January 2004 VA Forms 21-0517; and September 2009 VA Form 21-686c, all indicating that the Veteran and the appellant were married but living apart.  

The Board observes that the record on appeal also contains a November 2010 Judgment of Separate Maintenance entered by a Michigan court following an apparent Complaint for Divorce filed by the Veteran.  The order notes that the Judgement was entered "rather than a divorce as originally complained."  The Board notes that in her July 2011 substantive appeal, the appellant claimed that following this award for maintenance, the Veteran again filed for divorce.  

As set forth above, pursuant to the Board's April 2014 remand instructions, the RO sought to obtain information regarding the parties' marital status, but neither responded.  Given the available record, and absent a copy of a divorce decree, the Board will presume for purposes of this appeal that the Veteran and the appellant have not legally divorced.  38 C.F.R. § 3.204(a)(1) (2015).

As noted, a Veteran's benefits may be apportioned if such Veteran is not residing with his or her spouse and a claim for apportionment is filed for or on behalf of the spouse.  38 C.F.R. § 3.452(a).  

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, all or any part of the pension or compensation payable on account of any Veteran may be apportioned if a Veteran is not residing with his spouse and such Veteran is not reasonably discharging his responsibility for the spouse's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993). 

In this case, the record on appeal reflects that the Veteran is in receipt of VA compensation with an additional dependency allowance for the appellant.  See e.g. October 2009 RO letter.  The record on appeal also contains the aforementioned November 2010 Judgment of Separate Maintenance in which the Veteran was ordered to pay the appellant spousal support in the amount of $1,000 monthly.  The appellant claims that the Veteran has failed to make the full payments and/or is often in arrears.  Despite being asked to do so, however, the appellant has presented no documentary evidence which supports her allegations.  There is no indication, for example, whether she has sought enforcement of the judgment through the Michigan court system, or whether this has otherwise since been resolved.  Under these circumstances, the Board finds that the criteria for entitlement to a general apportionment have not been met, absent evidence establishing that the Veteran has failed to reasonably discharge his responsibility for the appellant's support. 

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between a Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of a Veteran and those dependents on whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents and the apportionment claimant.  Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of the Veteran's benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451 (2015).  

In this case, the Board finds that hardship has not been shown by the appellant.  As discussed in detail above, the appellant was asked to provide additional financial income, including her monthly income and expenses, including any spousal support from the Veteran, but she failed to do so.  Questions of credibility notwithstanding, absent such information, the Board is unable to determine her current monthly income and expenses.

The available record does include March 2010 VA Forms 21-0788, Information Regarding Apportionment of Beneficiary's Award, completed by both parties.  Based on the information provided by the parties at that time, the RO determined in the initial April 2010 apportionment decision that the Veteran's total monthly income, including his VA compensation, was $7,666.30, with monthly expenses of $7,550.00, leaving a net income of $116.30 after expenses.  The appellant's monthly total monthly income was found to be $3,772.00, with monthly expenses of $3,495, leaving a net income of $277.00 after expenses.  

Again, the record reflects that since that time, the Veteran has been ordered to pay spousal support to the appellant in the amount of $1,000, which would significantly reduce his monthly income and increase that of the appellant.  The appellant has failed to provide documentary support for her allegations to the effect that the appellant has failed to make these payments in a timely fashion, either in whole or in part.  Under these circumstances, the Board presumes the Veteran is making these payments as ordered.  

Finally, the Board notes that the record clearly establishes that Veteran is totally disabled as a result of Amyotrophic Lateral Sclerosis.  He is wheelchair bound, completely unable to speak, and totally dependent with respect to all aspects of daily living (including feeding, dressing, hygiene, and answering the call of nature).  See e.g. August 2009 letter from the Veteran's physician.  There is no indication that the appellant is disabled or otherwise has special needs and she has not contended otherwise.  Under these circumstances, and after considering the available record in its entirety, the Board is unable to conclude that a hardship on the part of the appellant existed at any point during the pendency of this claim.  


ORDER

Entitlement to an apportionment of the Veteran's VA disability compensation is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


